Name: Commission Regulation (EC) NoÃ 1166/2009 of 30Ã November 2009 amending and correcting Commission Regulation (EC) NoÃ 606/2009 laying down certain detailed rules for implementing Council Regulation (EC) NoÃ 479/2008 as regards the categories of grapevine products, oenological practices and the applicable restrictions
 Type: Regulation
 Subject Matter: consumption;  food technology;  Europe;  agricultural activity;  beverages and sugar;  marketing;  agricultural structures and production
 Date Published: nan

 1.12.2009 EN Official Journal of the European Union L 314/27 COMMISSION REGULATION (EC) No 1166/2009 of 30 November 2009 amending and correcting Commission Regulation (EC) No 606/2009 laying down certain detailed rules for implementing Council Regulation (EC) No 479/2008 as regards the categories of grapevine products, oenological practices and the applicable restrictions THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 113d(2) and the third and fourth subparagraphs of Article 121 thereof, Whereas: (1) The protected designations of origin Prosecco di Conegliano Valdobbiadene and Montello e Colli Asolani are referred to in Commission Regulation (EC) No 606/2009 (2). These designations were replaced by the protected designations of origin Prosecco, Conegliano Valdobbiadene  Prosecco, Colli Asolani  Prosecco and Asolo  Prosecco following the Italian Decree of 17 July 2009 published in the Italian official gazette, Gazzetta Ufficiale della Repubblica italiana No 173 of 28 July 2009. (2) In that Decree, the vine variety Prosecco is now renamed Glera. To prevent confusion between the name of the protected designation of origin Prosecco and the name of the vine variety, the term Prosecco should be replaced by Glera when it refers to the vine variety in Regulation (EC) No 606/2009. (3) The Italian authorities have officially indicated that the Prosecco/Glera variety may not be cultivated in the Trentino-Alto Adige region; consequently Regulation (EC) No 606/2009 should no longer refer to that region as one where that variety may be produced. (4) There is a typographical error in Annex IA, Appendix 7, to Regulation (EC) No 606/2009 in the requirements for electrodialysis treatment. The units for the maximum limit in the simulator should be expressed in Ã ¼g/l and not in g/l. (5) Regulation (EC) No 606/2009 should be amended and corrected accordingly. (6) Regulation (EC) No 606/2009 became applicable on 1 August 2009. To make it consistent with the Italian national legislation and to guarantee identical oenological practices for the 2009 harvests, these amendments and corrections must be applied retroactively as of 1 August 2009. (7) The measures provided for in this Regulation are in accordance with the opinion of the Regulatory Committee established by Article 195(3) of Regulation (EC) No 1234/2007, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Regulation (EC) No 606/2009 Annex II to Regulation (EC) No 606/2009 is amended as follows: 1. in part B, paragraph 4(a), the second sentence is replaced by the following: However, quality aromatic sparkling wine may be produced in the traditional way by using, as constituents of the cuvÃ ©e, wines obtained from grapes of the Glera  variety harvested in the regions of Veneto and Friuli-Venezia Giulia;; 2. part C is amended as follows: (a) paragraph 2 is replaced by the following: 2. However, the cuvÃ ©es intended for the preparation of quality sparkling wines with the protected designations of origin Prosecco , Conegliano Valdobbiadene  Prosecco  and Colli Asolani  Prosecco  or Asolo  Prosecco  and prepared from a single vine variety may have a total alcoholic strength by volume of not less than 8,5 % vol.; (b) in paragraph 9(a) the second sentence is replaced by the following: By derogation, a quality aromatic sparkling wine with a protected designation of origin may be produced by using, as constituents of the cuvÃ ©e, wines obtained from grapes of the Glera  vine variety harvested in the regions of the designations of origin Prosecco , Conegliano-Valdobbiadene  Prosecco , Colli Asolani  Prosecco  and Asolo  Prosecco ;; 3. in Appendix 1, the term Glera is inserted after the term GirÃ ² N and the term Prosecco is deleted. Article 2 Correction of Regulation (EC) No 606/2009 In Annex IA to Regulation (EC) No 606/2009, Appendix 7, point 1.4, sixth subparagraph, the third sentence is replaced by the following: The content in the simulant of all the determined compounds must be less than 50 Ã ¼g/l.. Article 3 Entry into force and application This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 August 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 193, 24.7.2009, p. 1.